DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-16 are pending in the instant application with claims 3, 5-7, and 10 withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4 and 11-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  


However, [0037] of Applicant’s filed specification states the control unit determines whether a setting by which it is possible to specify a non-print area based on image layout information is set, with the image layout information referred to here is a general term of information indicating in which arrangement the document image is output finally.
Of course the image data would need to be analyzed to determine the layout information, which is opposite of what is claimed. 

The remaining claims are rejected for depending from rejected claims and for not overcoming the rejection of the rejected claims from which they depend.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,597,899 B2 to Imafuku in view of U.S. Patent Application Publication No. 2017/0149873 A1 to JANG et al. (hereinafter, JANG).

In regard to claims 1 and 11-12, Imafuku discloses an image forming apparatus (Imafuku, col. 2, line 63, printing apparatus) capable of conveying a plurality of sheets in a state in which the plurality of sheets overlap each other by an overlap amount (Imafuku, col. 14, lines 46-50, overlap amount) and capable of printing an image on the plurality of sheets based on image data and a print setting (Imafuku, col. 14, lines 40-41, printing apparatus lays out the printing data on the printing sheet and prints the image, Fig. 13 discloses that there are print settings), the image forming apparatus comprising: 
a controller (Imafuku, Fig. 5, item 201, MPU) that determines the overlap (Imafuku, col. 14, lines 46-50, overlap amount determined by margin); 
a conveyor (Imafuku, col. 3, line 21, conveyance apparatus) that conveys the plurality of sheets in a state in which the plurality of sheets overlap each other by the overlap amount determined by the controller (Imafuku, col. 14, lines 44-50, printing apparatus lays out the printing data on the printing sheets and prints the image on the sheets with the sheets overlapping by the overlap amount, therefore the plurality of sheets would be conveyed in a state in which the plurality of sheets overlap each other by the overlap amount determined by the controller); and 
a printer that prints an image on the plurality of sheets conveyed by the conveyor based on the print setting and the image data (Imafuku, col. 14, lines 40-41, printing apparatus lays out the printing data on the printing sheet and prints the image, Fig. 13 discloses that there are print settings).
Imafuku does not specifically disclose a controller that determines the overlap amount based on the print setting, wherein the controller does not perform analysis of the image data to determine the overlap amount.
Imafuku, however, does disclose that the overlap amount is determined by the margin (Imafuku, col. 14, lines 46-50, overlap amount determined by margin). 
Moreover, JANG discloses that the margin can be set by a print setting (JANG, [0440], setting screen for setting margins).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of JANG with the teachings of Imafuku to increase user convenience by allowing the user to flexibility to determine the layout of the image data, margins, etc. This would result in an end product desirable by the user rather than set by the system.    

In regard to claim 2, which depends from claim 1, Imafuku discloses wherein the controller specifies a length in a sub scanning direction of a non-print area continuous from an end portion in the sub scanning direction of a sheet based on the print setting; and determines the specified length in the sub scanning direction of the non-print area as the overlap amount (Imafuku, col. 14, lines 46-50, overlap amount determined by margin; and Fig. 11A, BSB, SC, and/or BSF).

In regard to claim 4, which depends from claim 2, JANG discloses wherein the print setting includes image layout information indicating how images to be printed on a sheet are arranged on the sheet, and the controller specifies the length in the sub scanning direction of the non-print area based on the image layout information (JANG, [0440], setting the margins would set image layout information indicating how images to be printed on a sheet are arranged on the sheet, which would also specifies the length in the sub scanning direction of the non-print area (i.e., margins) based on the image layout information).

In regard to claim 15, which depends from claim 1, Imafuku discloses wherein the plurality of sheets are in a state in which the plurality of sheets overlap each other by the overlap amount on a conveyance path (Imafuku, col. 14, lines 46-50, overlap amount determined by margin; and Fig. 1 discloses the conveyance path).

In regard to claim 16, which depends from claim 1, JANG discloses a reader (JANG, [0113], scanner) that reads a document image and inputs the image data (JANG, [0113], scanner).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imafuku and JANG in view of U.S. Patent Application Publication No. 2015/0085308 A1 to OKABAYASHI.

In regard to claim 13, which depends from claim 1, neither Imafuku nor JANG specifically disclose wherein the print setting is a copy number print function.
OKABAYASHI, however, discloses a print setting is a copy number print function and printing the page number in the margin (OKABAYASHI, [0064], page number insertion, and Fig. 6 for showing it printed in the margin).
Since the Page of the page number is printed in the margin in OKABAYASHI and since the margin determines the overlap amount in Imafuku, the combination of Imafuku and OKABAYASHI would result in determining the overlap amount based on the print setting, wherein the print setting is a copy number print function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of OKABAYASHI with the teachings of JANG and Imafuku to increase user convenience by allowing the know which page number the user is looking at.    

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imafuku and JANG in view of U.S. Patent Application Publication No. 2015/0138595 A1 to SUGIMOTO.

In regard to claim 14, which depends from claim 1, neither Imafuku nor JANG specifically disclose wherein the print setting is a background pattern print function.
SUGIMOTO, however, discloses wherein the print setting is a background pattern print function (SUGIMOTO, [0055], background pattern image).
Since the background pattern image could be printed in the margin in SUGIMOTO and since the margin determines the overlap amount in Imafuku, the combination of Imafuku and SUGIMOTO would result in determining the overlap amount based on the print setting, wherein the print setting is a background pattern print function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of SUGIMOTO with the teachings of JANG and Imafuku to increase the security of the system by, for example, adding logos or confidentiality images to the background.     

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

In regard to claim 8, prior art of record fails to teach or render obvious, alone or in combination, wherein the controller analyzes, in a case where the overlap amount determined based on the print setting is larger than a predetermined threshold value, image data for printing an image on each sheet and updates the overlap amount by the length in the sub scanning direction of the non-print area specified from analysis results obtained by analyzing the image data.

In regard to claim 9, the claim depends from claim 8, and is therefore allowable for at least the same reasons as claim 8. 

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been carefully considered but are moot in view of the new ground(s) of rejection presented above. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        05/03/2021